           Case 2:18-cv-02061-CDJ Document 30 Filed 10/12/18 Page 1 of 9




                                2:18-cv-02061- CDJ
              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


lJNITED STATES OF AMERICA
Ex rel: CARRUTH, KIM                                                        C.R.I.S. # 1709-01977
                                                                            Term 2017
                                                                            OPA No. 611282800
Correspondent                                                               Book # 529 page 578 & C
                                                                            DOC. ID# 50175718
V.                                                                          DA TED 8/31/2000
                                                                            RECORDED 11/24/2000


STATE OF PE~T:NSYLVANIA                                                 IN CAMERA HEARING
JOSH SHAPIRO dba Acting
ATTORNEY GENERAL                                                          AMENDMENT OF CLAIM
MUNICIPAL CORPORATION etals


Respondent( s)                                          Equity shall not allow A Trust to fail for want of a Trustee



                 MOTION FOR DECLARATORY JUDGMENT



TO THE CLERK OF COURT

To WIT:
                        MOTION FOR DE CLARATORY JUDGMENT

AND NOW THIS 11 1h day of OCTOBER 2018, it 1s hereby filed and recorded a definitive Affidavit
for Claim under Declaratory Relief; Pursuant to this court's admonition as contained in Footnote 3,
dated 71" day September 2018, this Court of Equity and its Ministerial Officer will read and record
this Affidavit, as its stands as truth; the "actual controversy".
Correspondent entered this as an action for the recovery of the possession of lot 108 West
Godfrey, Pennsylvania 19102 and seeks relief under this court with equity jurisdiction; with granted
        to render relief; this [cause] rose out of Forged documents and a Falsified Summary




llPage
          Case 2:18-cv-02061-CDJ Document 30 Filed 10/12/18 Page 2 of 9



Judgment disguise under docket# 170901977, which lacked Tax Lien(s) or Judgment(s); filed by
liable Respondent's in this present cause of action;


Pursuant to this court's captioned as contained in Footnote 2, dated 27th day of September 2018;
Correspondent denies assertion that Respondent's filed in a timely manner. Correspondent original
filing was recorded and received by this court of equity, the 17th day of MAY 2018 and no
Respondent's answer was received by the 171" day of JUNE 2018. Correspondent shall exercise
and reserve its right(s) and liberties to obtain discovery to any count or claim written to validate its
claim. "But where a party discovers that ... [h]e has thereby been deprived of property; or where
there has been fraud of any kind ... so that no regular remedy is left him, he may obtain redress
by filing a Libel of Review. The subsequent proceedings will be such as equity demands".
Benedict [6th Edition] § 275, pg. 119, 120; Correspondent shall not be held to the same

standards as court barons.


                       EQUITY JURISDICTION GRANTED

Pursuant to Article Ill section 2., the Judicial power of the uNITED STATES, shall extend to all
cases/causes in law and equity, arising under this Constitution, to all cases affecting Admiralty,
Maritime jurisdiction; to "controversies" between two or more parties claiming land. The trial of all
crimes shall be by jury, in the state where said crime was committed. This court has power to
render relief under its jurisdiction and causes of action, cognizable in equity against said liable
Respondent(s).




                       I.      AFFIDAVIT FOR CLAIM/COMPLAINT

              COMES NOW, Correspondent having full, first-hand knowledge of the averments
       herein and by making this affidavit of her own first-hand knowledge, affirms that the
       averments stated herein are true and correct to the best of her knowledge and conscience.

   1. WHEREAS, Correspondent, as the Registered and Entitlement Holder with superior claim
       of the instrument (H 105.102), now recorded and conveyed in Pennsylvania; which formed a
       cestui que Trust [under International Maritime Law via Cestui Que Vie Acts 1540, 1666, and 1707]
     Case 2:18-cv-02061-CDJ Document 30 Filed 10/12/18 Page 3 of 9



   and in the FRB second district (Philadelphia County) and rooted in Bank/Street Name:
   CARRUTH      with   the   PA Treasury     number 030974-1965;        (BC)   aka   IRS   NAME
   CONTROL:CARR; EIN# xx- xxx3408;


2. WHEREAS, Correspondent, as the Registered and Entitlement Holder with superior claim;
   conveyed, pledged its security and settled a deed of trust/land patent under contract dated
   8/31/2000 on Book (VSC) 529 page 578 + C in the County of Philadelphia; which was
   recorded under 50175719; being Account No. 61-1-2828-00; being Registry No. 139 N 6-
   310 tied to land patent, c/o 108 West Godfrey Avenue- 19102;


3. WHEREAS, Correspondent, as the Registered and Entitlement Holder with superior claim,
   tendered it's obligation (12 USC 8) and under (Article I section 10 US Const.) with the
   Federal Reserve Bank Agency-2D servicer's agent, Blessed Rudolph aka BANK OF
   AMERICA, N.A. dba PNC MORTGAGE CORP, the 29th day of MARCH 2017; therefore all
   other assignments are deemed void;


4. WHEREAS, On or about the 19th day of MARCH 2018; under the watchful "eye" of the
   Ecclesiastical officer, Judge Milton Younge dba J411 for CCP; the above evidence of "the
   alleged abandon note" was openly presented under C.R.I.S account# 170901977; seeking
   redemption from damage, injury and harm;


5. WHEREAS, on the 19th day of MARCH 2018 after careful review of the "actual
   controversy", Judge Milton Younge stated that Respondent(s) etals "have deluded
   Correspondent's securities and have attempted to bar it's Equity through foreclosure"; he
   further questioned the liable Respondent [PATTERSON], "how did BANK OF AMERICA
   received tender and then attempt to mortgage the parcel for the same amount to you
   [PATTERSON]"?; Which no reply was offered. (transcripts are available);


6. LET IT BE FURTHER KNOWN, that PATTERSON etals alleged consideration was given
   to CARRUTH's previous tendered Note and Mortgage Deed; the tract of land patent in this
   action may not be obtained by mistake of law or misrepresentation; and clear title shall
   transfer to the previous purchaser, ... Hughes v. United States, 4 Wall. (U.S.) 232 (1866) ....
         Case 2:18-cv-02061-CDJ Document 30 Filed 10/12/18 Page 4 of 9



     for CARRUTH can be the only "accommodation party" pursuant to 26 USC 1040, who

     issues securities as the "appropriate person" to Transfer "real property"; the contract
     between CARRUTH and PNC can not be impaired

  7. FOR THE RECORD, this claim 1s tied to Title 18 U.S.C. 1001 (3); as forged documents
     relative to the "patent land title" secured by the Registered Entitlement Holder's security
     instrument. As this will serve as a sufficient and plausible claim;

  8. WHEREAS, the liable Respondent(s), attached to this cause, is Philadelphia County's,
     Robert Elf'ant, Matthew Brushwood etals, Blessed Rudolph, BANK OF AMERICA, N.A.
     etals, Steve Wulko, Jewell Williams, James Leonard and James Patterson, Sr. etals, are all
     liable parties to this fraudulent transfer of CARRUTH's "land patent" from a Trust; the liable
     Respondent(s) conspired to "act" as CARRUTH, by forging their signatures on legal
     documents; Title 18 U.S.C 1001 (3); nothing short of RICO, Bank Fraud, Identity Theft,
     False claim and Trust Theft by deception and a host of other violations for pecuniary gain;
     pursuant to Title 18 U.S.C. 3571; He who comes into equity must come in with clean
     hands and just because the mortgage was foreclosed, does not mean the Respondent(s)
     nor any purchaser thereafter is entitled to possession of the property nor legal title (cf. FL.
     Stat 697.02). Equity will not allow a statute to be used as a cloak for fraud.


  9. AT ALL TIMES, liable Respondent(s) caused a breach and impairment of CARRUTH's
     contractual obligation in adversity to the United States under 12 U.S.C 95(a);




  10. FOR THE RECORD, there is a mistake, a proper Motion to the Clerk of COURT was given
     where Correspondent consented to this proceeding (cf. FRCP 73). Furthermore,
     Respondents failed to answer within time allowed, evidence of that was provide to this
     court by and through USPS original receipts of Certificate of Service rendered;
  11. AT ALL TIMES, liable Respondent(s) conspired to interfere, prevent, deterred with
     Correspondent's rights and privileges thus causing harm to its reputation, damage to it's
     public/private record and impaired it's contractual obligation with PNC Corporation;
     therefore injuring my person in my property on account; by forging legal documents for the




41Page
         Case 2:18-cv-02061-CDJ Document 30 Filed 10/12/18 Page 5 of 9



                                                                                        ized securities rooted in name




                                      On b half of CARRUTH, KIM-Correspondent




                         II.   DECLARATORY JUDGMENT FOR RELIEF

This Declaratory Judgment 1s conclusive, lawful and legally binding as to the present and future

rights of the liable Respondent(s) involved. The Respondent(s) involved in a declaratory judgment
may not later seek another court resolution of the same issue unless they appeal the judgment.
Correspondent seeks the following relief with proper Bill of Equity annexed:


   1. The liable Respondent(s), attached to this cause are U.S Citizens, ... is Philadelphia
       County's, Robert Elf'ant, Matthew Brushwood, Blessed Rudolph, BANK OF AMERICA.
       N.A. its agents/ATIMA etals, Steve Wulko, Jewell Williams, James Leonard and James
       Patterson, Sr. its agents etals;
   2. All other non- liable Respondent(s) listed in this cause shall be held harmless and are NOT
       liable parties;
   3. All other non-liable Respondent(s) listed in this cause may be called upon for Full Audit of
       Account etc; should the need arise and will remain as NON liable parties;
   4. Relief shall be GRANTED for the peaceable possession of land patent situated at 108 West
       Godfrey, Pennsylvania;
   5. Relief shall be GRANTED to reconvey the error on record and restore record back to it's
       original settler/registrant of said Security Note and Mortgage aka CARRUTH;
   6. Relief shall be GRANTED to issue an Order and or Writ of Replevin and to dismiss any
       future acts of trespass against this Trust [E]state with prejudice, in favor of Correspondent,
       it's heir, agents and ATIMA;
   7. That Correspondent is AWARDED cost of Seventy-Three Thousand Dollar USO, it
       tendered to Respondent-BANK OF AMERICA and execution is hereby issued therefore;
       That Respondent, BANK OF AMERICA to issue fee(s) associated with recording in




                                               · - - · · - - - - -   >U   '   ••   ••   -   -~--H '""'   -·-   -
         Case 2:18-cv-02061-CDJ Document 30 Filed 10/12/18 Page 6 of 9



       PHILADELPHIA COUNTY for re-storing the record back into CARRUTH and execution 1s
       hereby issued therefore;
   9. That Respondent(s) has no right, title or interest in said "land patent" aka premises or lien
       thereon;
    10. That because of failure of a lawful consideration the note and Mortgage dated after August
       31•1 2000, and any such sale after this date is null and void, of no effect.
    11. That the provision in the Pennsylvania Constitution and any Pennsylvania Statue limiting
       the Jurisdiction of this Court is repugnant to the Constitution of the uNITED STATES and to
       the Bill of Rights of the Pennsylvania Constitution and is null and void and that this Court
       has legal and equity Jurisdiction to render complete Justice in this Cause.




   Dated October 11th 2018


                                                              BY THE COURT


                                                          JUSTICE OF THE PEACE
                                                          Honorable C. Darnell Jones




               MEMORANDUM FROM THE GREAT CHARTER KJV


"When a man or woman shall commit any sin that men commit, to do a trespass against

another, then they shall confess their sin which they have done; and he [PATTERSON]

shall recompense his trespass with the Principal [CARRUTH] thereof, and add unto it the

fifth part thereof; and give it unto her against whom he hath trespassed" ...... so it is written.



                                                                     Numbers 5: v 5-7-KJV



                                                                       -·-.   ·--- -   ----
6jPage
                                           Case 2:18-cv-02061-CDJ Document 30 Filed 10/12/18 Page 7 of 9




                           " ... That I should bear witness to the truth."         John 18:37 KJV


                           "And in their greed they will exploit you with false words. Their condemnation from long

                           ago is not idle, and their destruction is not asleep." 2 Peter 2:3 NEV



                           "They coveted fields and plundered orphans and tyrannised over houses; they plundered a

                           man and his household - a man and his inheritance;"

                                                                MICAH 2:2 THE SEPTUAGINT BIBLE




'
",.p .... , ..... ""-"'-/·"''"'"·"-1'-~~                ··---··-·· ·-- · - - - -
                          71Page
           Case 2:18-cv-02061-CDJ Document 30 Filed 10/12/18 Page 8 of 9




                                2:18-cv-02061- CD)
              IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PEN~SYLVANIA


"UNITED STATES OF AMERICA
Ex rel: CARRUTH, KIM                                                     C.R.I.S. # 1709-01977
                                                                         Term 2017
                                                                         OPA No. 611282800
Correspondent                                                            Book# 529 page 578 & C
                                                                         DOC. ID# 50175718
V                                                                        DATED 8/31/2000
                                                                         RECORDED 11/24/2000


STATE OF PENNSYLVANI                                                 IN CAMERA HEARl~G
JOSH SHAPIRO dba Acting .___ _ _ _ _ _ _ __....
ATTOR."'\TEY GENERAL                                                    AMENDMENT OF CLAIM
'.\IUNICIPAL CORPORATION etals


Respondent(s)                                        Equity shall 11ot allow A Trust to fail for wa11t of a Trustee



TO THE CLERK


                PLEASE ENTER A DECLARATORY JUDGEMENT

         I certify that a copy of this document was mailed to the following Respondents listed below




                    neficiary                        BY THE COURT:
                   Avenue
    Pennsylvania 19120                               C. DARNELL JONES, II, J.




llPage
                    Case 2:18-cv-02061-CDJ Document 30 Filed 10/12/18 Page 9 of 9

                                           2:18-cv-02061-CDJ
                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                      CAUSE# 2:18-cv-02061-CDJ
          UNITED STATES OF AMERICA
          Ex rel Carruth, KL\1                                        C.R.I.S. # 1709-01977
          Correspondent                                               Term 2017
                                                                      OPA No. 611282800
                                                                      DOC. ID# 50175718
          V                                                           DA TED 8/31/2000
                                                                      RECORDED 11/24/2000

          STATE OF PE~'"NSYL V A~lA
          JOSH SHAPIRO dba Acting
          ATTORNEY GENERAL                                            ORDER
          ~UNICIPAL CORPORATION etals
                                                                    CON"FIDENTIAL-
                                                               REQUEST EQUITY IN CHAMBERS
          Respondents( s)


                                           ORDER
          AND NOW, this          TH _ _ day of _ _OCTOBER _ _ _ _, 2018 upon

          consideration of Correspondent's claim and support thereof, and upon consideration of the

          above relief sought and presented, the Court determines Correspondent's request for

          RELIEF is GRANTED as a matter of law, and equity and it is hereby:

          ORDERED and DECREED that action is entered in favor of Correspondent of Record, et

         al




                                                        BY THE COURT:



                                                        Honorable, C. DAR..~ELL JONES, II, J.



'
' ~'-"'-''''~~,,,~,,,~

          llPage
